IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-16-00278-CV

                                        EX PARTE R.L.S.


                                From the 77th District Court
                                 Limestone County, Texas
                                   Trial Court No. 1096-A


                                              ORDER

        The State of Texas’s Motion for Corrected Judgment, filed on April 5, 2018, is

dismissed as moot.1

                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed April 18, 2018




1
 We appreciate the State drawing the misidentification of a county to our attention. We note, however, the
mistake was made in our opinion, which will be corrected, and not in the Court’s judgment.